NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims

Claims 2-21 are presented for examination. Applicant replied to a non-final Office action on 05/24/2022 amending claims 2, 5-7, 9, 12-14, 16, and 19-21; and filing a terminal disclaimer (TD). In light of Applicant’s amendments and the approved TD, Examiner withdraws the previous objections, and double patenting and § 112 rejections and finds claims 2-21 allowable. Therefore, claims 2-21 are ALLOWED. 

Allowable Subject Matter



Claims 2-21 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

The claimed invention is directed to a system, a method, and a non-transitory computer-readable storage medium for adaptive data dissemination in high performance trading systems.

35 USC § 101: The newly amended claims 2-21 are patent eligible under § 101 because following claim limitations integrate an abstract idea into a practical application: “filter the first set of data to extract, based on the input relating to the load associated with the operation of the computer system, a second set of data from the first set of data, thereby leaving a remaining set of data, wherein: the second set of data includes one or more elements; the one or more elements in the second set of data are data processing requests or data processing execution results input or generated by the computer system; the remaining set of data includes one or more elements, wherein the second set of data and the remining set of data are different; and the one or more elements in the remaining set of data are data processing requests or data processing execution results input or generated by the computer system; prepare electronic messages to be transmitted over a communications network to a plurality of remote user terminals, wherein the electronic messages contain information related to the second set of data or the second set of data; and control, using a holdback timer set to an holdback time period, a frequency at which the electronic messages are to be transmitted over the communications network, wherein the holdback time period is based on a bandwidth availability in the communications network, a longer holdback time period being associated with a lower bandwidth availability in the communications network and a shorter holdback time period being associated with a higher bandwidth availability in the communications network.” These claim elements can be found in independent claims 2, 9, and 16. Therefore, independent claims 2, 9, and 16, are patent eligible under § 101. Dependent claims 3-8, 10-15, and 17-21, are patent eligible under § 101 based on their dependency. 

35 USC § 102 and § 103: Schober (2001/0044835 A1), teaches generally a system and a method for determining an information dissemination load and filtering a set of data. The prior art, however, fails to teach following claim limitations as an ordered combination of steps: “filter the first set of data to extract, based on the input relating to the load associated with the operation of the computer system, a second set of data from the first set of data, thereby leaving a remaining set of data, wherein: the second set of data includes one or more elements; the one or more elements in the second set of data are data processing requests or data processing execution results input or generated by the computer system; the remaining set of data includes one or more elements, wherein the second set of data and the remining set of data are different; and the one or more elements in the remaining set of data are data processing requests or data processing execution results input or generated by the computer system; prepare electronic messages to be transmitted over a communications network to a plurality of remote user terminals, wherein the electronic messages contain information related to the second set of data or the second set of data; and control, using a holdback timer set to an holdback time period, a frequency at which the electronic messages are to be transmitted over the communications network, wherein the holdback time period is based on a bandwidth availability in the communications network, a longer holdback time period being associated with a lower bandwidth availability in the communications network and a shorter holdback time period being associated with a higher bandwidth availability in the communications network.” These claim elements can be found in independent claims 2, 9, and 16. Independent claims 2, 9, and 16, are thus novel under § 102 and unobvious under § 103. Dependent claims 3-8, 10-15, and 17-21, are novel under § 102 and unobvious under § 103 based on their dependency. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Bacila (WO 01/80114 A1) discloses: “The demand engine server 8 allocates to that subscriber a thread 13 which is part of the subscriber interface 15 that accesses via the database interface 16 the data  stored in the database 10 in respect of the sets of data in which the subscriber is interested . . . The subscriber interface 15 also causes the packet filter or client profile store 14 to store data associating the subscriber with the sets of data in which the subscriber is interested.”

Shah et al. An Efficient and Resilient Approach to Filtering and Disseminating Streaming Data. Proceedings 2003 VLDB Conference. 2003, Pages 57-68.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691